Title: To James Madison from Daniel Clark, 23 December 1802
From: Clark, Daniel
To: Madison, James


Sir
River Mersey 23 December 1802
At the very moment of departure I have received a Letter from Paris advising, that Genl. Victor the Capt. General of Louisiana with his Etat Major, Monsr. J. J. Ayme the Commissaire de Justice with all the other officers of the new Administration of that Country, had set off about the 11th. Inst. for Holland to embark for New Orleans without delay. The Prefect had departed 2 or 3 days before for Rochefort to embark in a Corvette, that he might arrive before, & prepare for the reception of the Troops &c. I count on your indulgence to excuse the long Letter I troubled you with respecting this Business, and as I shall be under the necessity of remaining some time among them to settle my private affairs, I flatter myself my Communications will not transpire. I entreat you will favor me with your advice how to act on their arrival. I am in the Ship Thomas bound direct to New Orleans and hope to arrive a Month before Victor & his Army. With respect & Esteem I remain sir Your most obedt Servt.
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). Docketed by Wagner as received 28 Feb.



   
   Jean-Jacques (also called Job) Aymé (1752–1818) was a lawyer and a revolutionary politician who was exiled to Cayenne in 1798 for Royalist tendencies. He returned to France in 1800, and in 1802 Napoleon named him chief justice of the projected colony of Louisiana. After the sale of the territory to the U.S., Aymé was appointed director of excise taxes of the departments of Gers and of Ain and served in that position until his death (Biographie universelle [1843–65 ed.], 2:524–25).



   
   On 29 Nov. Decrès had ordered Victor to leave Paris immediately to take command of the French expedition which was ready to depart from Helvoët Sluys (E. Wilson Lyon, Louisiana in French Diplomacy [Norman, Okla., 1974], p. 134).



   
   Clark may have been referring to his missing 25 Nov. 1802 letter. For some of the subjects he probably discussed, see Skipwith to JM, 20 Nov. 1802, and n. 1.


